DETAILED ACTION

Claims 1-17 are presented for examination

Allowable Subject Matter

Claims 4-8, 11-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hang (US Patent Application 20140207977).
As per claim 1, Hang teaches the claimed invention comprising: 
an output circuit [203, 204, fig. 3]. 
a control circuit [303, fig. 3].
301, fig. 3], configured to transmit a received first trigger signal [Vde1, fig. 3] to the output circuit [0023-0024, 0043, as pointed out from the listed paragraph and shown in figure 3, determination circuit 301 receives signals from interface 201 where circuit 301 generate determination signals to be processed by circuit 303 and send to circuits 203 and 204].
a second input circuit [302, fig. 3], configured to transmit a received second trigger signal [Vde2, fig. 3] to the output circuit [0023-0024, 0043, as shown in figure 3, circuit 320 receives signals from interface 201 and generate a determination signal to be processed by circuit 303 and send to output circuits 203 and 204].
wherein the output circuit is configured to refer to the first trigger signal or the second trigger signal to output a first control signal for turning on/off the in-vehicle terminal [0025, 0028, 0033, as pointed when the first determination signal is high and the second determination signal is low, the processing circuit 303 can determine to disable the output circuit.  In this case, signal is used to turn off or disable output circuits 203 and 204].
the control circuit is configured to block the received second trigger signal from being transmitted to the output circuit when both the first input circuit and the second input circuit are transmitting the corresponding received trigger signal to the output circuit [0028, as pointed out when both the first determination signal and the second determination signal are high, in this case the output circuit specified for example charging can be put in enable mode.  This is well map paragraphs 0068-0071 of the specification PGPub that shows that in this case, only the charging output circuit is enabled].

As per claim 9, Hang teaches the claimed invention comprising: 

a first output circuit [203, fig. 3], configured to output a first control signal for indicating to turn on/off the in-vehicle terminal to a first touch port [connection to storage 205, fig. 3] according to the first trigger signal [0024-0025, fig. 3, as pointed out the processing circuit can receive the termination signal 1 and used it to enable the output circuit 203 port and the storage connected to it]. 
a second input circuit, configured to receive a second trigger signal [0023-0024, 0043, as shown in figure 3, circuit 320 receives signals from interface 201 and generate a determination signal to be processed by circuit 303 and send to output circuits 203 and 204].
a second output circuit [204, fig. 3], configured to output a second control signal for indicating to turn on/off the in-vehicle terminal according to the second trigger signal to a second touch port [changing module connection 204, fig. 3] [0024-0025, as pointed out the processing circuit can receive a second determination signal and used it to enable or disable charging port and item that is connected to that port].
wherein the processing module turns on or off the in-vehicle terminal according to a signal from the first touch port and the second touch port [0025, as pointed out depending on the state of the determination signal 1 and determination signal 2, the processing circuit 303 can use the signal to enable or disable circuits 203 and 204 or items that are connected to the ports of those circuits].

As per claim 2, Hang teaches the first trigger signal comprises a USB ID signal, and the second trigger signal comprises a VBUS signal [0017, 0029, as pointed out both the VBUS and USB identification are supported by the determination signals].

As per claim 16, Hang teaches the first input circuit receiving and transmitting the USB ID signal to the output circuit, and/or the second input circuit receiving and transmitting the VBUS signal to the output circuit [0017, 0029, as pointed out both the VBUS and USB identification are supported by the determination signals].
the control circuit clamping the voltage of the VBUS signal from the second input circuit at a blocking voltage to block the VBUS signal from being transmitted to the output circuit [0038-0039, as pointed out a clamping circuit is used to clamp the determination signal].
the output circuit outputting the first control signal according to the USB ID signal [0019, property identification determine the device connection to the port].

As per claims 10 and 15, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10 and 15 is also anticipated by Hang for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hang (US Patent Application 20140207977) in the view of Lei (US Patent Application 20160188520).
As per claim 3, Hang does not teach a first unidirectional conduction element, wherein an input terminal of the first unidirectional conduction element is configured to receive the USB ID signal, and an output terminal of the first unidirectional conduction element is configured to transmit the USB ID signal to the output circuit.
a first unidirectional conduction element, wherein an input terminal of the first unidirectional conduction element is configured to receive the USB ID signal, and an output terminal of the first unidirectional conduction element is configured to transmit the USB ID signal to the output circuit [0022, 0033, as pointed out a diode is used to connect the process to receive the identification and send to the output circuit].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Hang to include the method of Lei to use a diode in order to identify the USB device.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US 20180018934) teaches electronic device supporting USB interface and control method for USB interface.
Koga (US 20170336844) teaches power supply apparatus and power receiving apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187